From the refusal of the court to submit an issue as to permanent improvements the defendants appealed. The facts are fully stated in same case, 109 N.C. 23, and in the following opinion by Justice Clark. *Page 192 
When this case was first tried, the court below, upon the findings of the jury, rendered judgment in favor of the plaintiffs that they "recover the lands described in the pleadings, subject to a (228)  lien for $450 (purchase-money paid by defendant), with interest, and also recover $175 damages found by the jury for rents during the detention, subject to a credit for valuable improvements placed upon the land by defendant, same to be ascertained by a jury upon petition of defendant for betterments or permanent improvements." From this judgment the plaintiffs appealed, both because the judgment made the purchase-money ($450) a lien, and because the judgment entertained the petition for betterments and directed the empaneling of a jury to assess the value of the same. This Court on the hearing, 109 N.C. 23 (Shepherd,J.), affirmed the judgment below, but modified it as to the second point by saying that though the defendant was not entitled to have the value of the improvements assessed as betterments, strictly speaking, still the jury, "when they come to inquire into the plaintiffs' damages on account of the use and detention of the lands will be at liberty, and indeed, in duty bound, to make a fair allowance out of the same for improvements of a permanent character and such as the plaintiffs will have the actual enjoyment of." On the going down of the certificate the plaintiffs again insisted in the court below that an allowance for the permanent improvements could not be inquired into, notwithstanding the above opinion, and although the question as to their value had been expressly reserved on the former trial and that fact recited in the judgment. This objection is based upon the language of the opinion: "When the jury come to inquire into plaintiffs' damages for the detention they should make a fair allowance out of the same for value of permanent improvements." This is sticking in the bark. The language of the court was general, applying to all cases of this kind in which such offsets could and properly should be assessed at the same time the rents are assessed. It did not mean to cut the defendant off in (229)  this case because the rents had been already assessed. On the contrary, the judgment was affirmed, and the court expressly held that this defendant was entitled to his allowance for the permanent improvements. The only modification was that such allowance should be made, not on a petition for betterments, but as a deduction in assessing damages for the detention of the land. In effect this was a partial new trial as to that issue, directing such allowance to be deducted by the jury in assessing the damages. In refusing to submit the issue, "What damages, if any, have plaintiffs sustained?" there was error. *Page 193 
If the plaintiffs prefer it, the verdict finding $175 as value of rents may stand and an issue be submitted simply as to what deduction should be allowed therefrom by reason of the permanent improvements.
ERROR.